     Case 1:20-cv-00252-DAD-EPG Document 13 Filed 08/19/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DEDRIC TURNER,                                    CASE NO. 1:20-cv-00252-EPG (PC)
12                          Plaintiff,                  FINDINGS AND RECOMMENDATIONS,
                                                        RECOMMENDING THAT THIS CASE BE
13                                                      DISMISSED FOR FAILURE TO STATE A
              v.                                        CLAIM
14
                                                        ORDER DIRECTING THE CLERK OF
15    M. PORTER, et al.,                                COURT TO ASSIGN A DISTRICT JUDGE

16                          Defendants.                 (ECF Nos. 1, 11, 12)

17                                                      THIRTY DAY DEADLINE

18

19

20           Plaintiff, Dedric Turner, is a state prisoner proceeding pro se and in forma pauperis in this

21   civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint commencing

22   this action on February 14, 2020. (ECF No. 1.)

23           The Court previously entered a screening order in which it found that Plaintiff’s complaint

24   failed to state any cognizable claims. (ECF No. 11.) The Court directed Plaintiff to file an

25   amended complaint if he believed additional factual allegations would state a claim or,

26   alternatively, to notify the Court that he wished to stand on the original complaint, in which case

27   the Court would issue findings and recommendations to a district judge recommending dismissal

28   of the action. (Id.)


                                                        1
     Case 1:20-cv-00252-DAD-EPG Document 13 Filed 08/19/20 Page 2 of 6


 1           On August 10, 2020, Plaintiff filed a notice notifying the Court that he would like to go

 2   forward with his original complaint. (ECF No. 12.) Because the complaint fails to state any

 3   cognizable claim, the Court recommends that this action be dismissed.

 4   I. SCREENING REQUIREMENT

 5           The Court is required to screen complaints brought by prisoners seeking relief against a

 6   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 7   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 8   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 9   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

10   As Plaintiff is proceeding in forma pauperis (ECF No. 6), the Court may also screen the

11   complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

12   may have been paid, the court shall dismiss the case at any time if the court determines that the

13   action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

14   1915(e)(2)(B)(ii).

15           A complaint is required to contain “a short and plain statement of the claim showing that

16   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

17   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

18   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

19   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

20   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

21   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

22   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

23   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

24   (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a plaintiff’s legal

25   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

26           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

27   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

28   pro se complaints should continue to be liberally construed after Iqbal).

                                                          2
     Case 1:20-cv-00252-DAD-EPG Document 13 Filed 08/19/20 Page 3 of 6


 1   II.   SUMMARY OF PLAINTIFF’S COMPLAINT

 2          The complaint alleges as follows:

 3          On May 21, 2015, Officer M. Porter, employed at California City Correctional Facility,

 4   filed a false, perjured Rules Violation Report stating that Plaintiff had refused to participate in a

 5   collection of a urine sample. Plaintiff disputed this. The proper procedure was not followed.

 6   Plaintiff was told by Officer M. Porter that he would be back to collect a sample because Plaintiff

 7   could not provide one at the time. Mr. Porter never returned. Plaintiff was issued a Rules

 8   Violation 115. Plaintiff requested evidence on May 26, 2015, but it was denied by Sgt. H. Adams

 9   on May 28, 2015. The request was for video, witnesses, and Mr. Porter’s presence at the hearing.

10          On June 16, 2015, at a previously postponed hearing, Lt. A. Ramirez denied evidence and

11   witnesses requested and found Plaintiff guilty of the charge. Ramirez wrongly stated that no

12   evidence had been requested. Plaintiff appealed, but those appeals were denied.

13          Plaintiff was injured by having to endure extra days incarcerated. Additionally, Plaintiff

14   was moved to CMF Vacaville.

15   III. EVALUATION OF PLAINTIFF’S COMPLAINT

16         Plaintiff’s complaint cannot go forward in this § 1983 action because it challenges the

17   duration of Plaintiff’s confinement.

18          When a state prisoner challenges the legality of his custody and the relief he seeks is a

19   determination that he is entitled to an earlier or immediate release, such a challenge is not

20   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole remedy is a petition for a writ of

21   habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda, 131

22   F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995)

23   (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief alleges

24   constitutional violations which would necessarily imply the invalidity of the prisoner’s underlying

25   conviction or sentence, or the result of a prison disciplinary hearing resulting in imposition of a

26   sanction affecting the overall length of confinement, such a claim is not cognizable under § 1983

27   unless the conviction or sentence has first been invalidated on appeal, by habeas petition, or

28   through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483–84 (1994)

                                                         3
     Case 1:20-cv-00252-DAD-EPG Document 13 Filed 08/19/20 Page 4 of 6


 1   (concluding that § 1983 claim not cognizable because allegations were akin to malicious

 2   prosecution action which includes as an element a finding that the criminal proceeding was

 3   concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024–25 (9th Cir. 1997)

 4   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

 5   attempt to challenge substantive result in parole hearing).

 6            Here, Plaintiff is challenging a prison disciplinary proceeding and alleges that he was

 7   injured physically by having to endure extra days incarcerated. Additionally, the disposition

 8   indicates that Plaintiff was “assessed a credit forfeiture of ninety (30) [sic] days.” Plaintiff’s claim

 9   thus involves allegations of the loss of good-time credits as a result of an adverse prison

10   disciplinary finding, and that the resulting loss directly impacts the length of Plaintiff’s sentence.

11   The claim is not cognizable under § 1983. See Edwards v. Balisok, 520 U.S. 641, 646 (1987)

12   (§ 1983 claim not cognizable because allegations of procedural defects and a biased hearing

13   officer implied the invalidity of the underlying prison disciplinary sanction of loss of good-time

14   credits); cf. Ramirez v. Galaza, 334 F.3d 850, 858 (9th. Cir. 2003) (holding that the favorable

15   termination rule of Heck and Edwards does not apply to challenges to prison disciplinary hearings

16   where the administrative sanction imposed does not affect the overall length of confinement and,

17   thus, does not go to the heart of habeas); see also Wilkerson v. Wheeler, 772 F.3d 834 (9th Cir.

18   2014) (discussing loss of good-time credits); Nettles v. Grounds, 830 F.3d 922, 934–35 (9th Cir.

19   2016) (discussing the impact of a prison disciplinary violations in determining suitability for

20   parole). As the Court previously informed Plaintiff, he must present his challenge, if at all,

21   through a petition for writ of habeas corpus.1

22   IV. LEAVE TO AMEND SHOULD BE DENIED

23            If the Court finds that a complaint should be dismissed for failure to state a claim, the

24   Court has discretion to dismiss with or without leave to amend. See Lopez v. Smith, 203 F.3d

25   1122, 1126-30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears possible

26   that the defects in the complaint could be corrected, especially if a plaintiff is pro se. See id. at

27
     1
      A petition for writ of habeas corpus has its own requirements, including a statute of limitations period. The Court
28   has not evaluated whether Plaintiff’s complaint meets those requirements.


                                                                 4
     Case 1:20-cv-00252-DAD-EPG Document 13 Filed 08/19/20 Page 5 of 6


 1   1130-31; see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant

 2   must be given leave to amend his or her complaint, and some notice of its deficiencies, unless it is

 3   absolutely clear that the deficiencies of the complaint could not be cured by amendment.”)

 4   (citation omitted). However, if, after careful consideration, it is clear that a complaint cannot be

 5   cured by amendment, the Court may dismiss without leave to amend. Cato, 70 F.3d at 1005-06.

 6   After careful consideration, the Court finds that Plaintiff’s allegations against Defendants cannot

 7   establish a plausible § 1983 claim as a matter of law and that amendment would accordingly be

 8   futile. Plaintiff’s underlying factual allegations are clear. The issue is that such factual

 9   circumstances do not give rise to a constitutional claim under § 1983.

10            Moreover, as previously noted, Plaintiff was provided an opportunity to file an amended

11   complaint and declined to do so, deciding instead to proceed with his original complaint, despite

12   the Court’s screening order explaining that his complaint failed to state a cognizable § 1983

13   claim.

14   V.    ORDER AND RECOMMENDATIONS

15            The Court has screened Plaintiff’s complaint and finds that it fails to state any cognizable

16   claim under the relevant legal standards. Accordingly,

17            1.      IT IS ORDERED that the Clerk of the Court assign a district judge to this case.

18            2.      IT IS RECOMMENDED that:

19                    a.       Pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1), this

20                    action be DISMISSED, without prejudice,2 based on Plaintiff’s failure to state a

21                    claim upon which relief may be granted under § 1983; and

22                    b.       The Clerk of Court be directed to close this case.

23            These findings and recommendations are submitted to the district judge assigned to the

24   case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days after being

25   served with these findings and recommendations, Plaintiff may file written objections with the

26
     2
      See Trimble, 49 F.3d at 586 (where habeas claims are improperly brought in a § 1983 action, district courts should
27   “state that the prisoner’s claims must be addressed in a habeas petition and dismiss the 1983 claims without
     prejudice”).
28

                                                               5
     Case 1:20-cv-00252-DAD-EPG Document 13 Filed 08/19/20 Page 6 of 6


 1   court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

 2   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 3   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 4   2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     August 18, 2020                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       6
